Williams, J.
(dissenting). I would affirm the motion court’s order since there is ample authority to support the proposition *67that the Speaker of the Assembly has legal capacity and standing in this instance to challenge the Governor’s 55 line-item vetoes of particular provisions of bills passed by the Legislature. Contrary to the majority’s view, the Speaker has both the power to appear and bring his grievance before the court and “a sufficiently cognizable stake in the outcome so as to ‘cast[ ] the dispute “in a form traditionally capable of judicial resolution” ’ ” (Community Bd. 7 v Schaffer, 84 NY2d 148, 155, quoting Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 772-773, quoting Schlesinger v Reservists Comm. to Stop War, 418 US 208, 220-221).
Although the majority admits, as it must, that legal capacity to sue need not be expressly granted and that it may be implied as a matter of law (see, Matter of City of New York v City Civ. Serv. Commn., 60 NY2d 436, 443-445), it nevertheless belabors the point that there is an absence of express legislative authorization for this lawsuit. However, this case presents a classic example of capacity arising by “necessary implication from [the plaintiffs] power and responsibility” (supra, at 444). Plaintiff is both a Member of the New York State Assembly and its presiding officer, with the constitutional power and responsibility to consider and vote on legislation. This necessarily implies that he has the power to bring a grievance in court to vindicate the effectiveness of his vote where he is alleging that the Governor has acted improperly so as to usurp or nullify that vote (see, Coleman v Miller, 307 US 433 [20 Kansas State senators who voted against a Federal constitutional amendment were permitted to bring an action alleging that their votes were effectively nullified by the Lieutenant Governor’s tie-breaking vote in favor of amendment]). Moreover, there is New York authority supporting the proposition that an individual legislator has the legal capacity to bring an action to protect the rights of the Assembly (Matter of Sullivan v Siebert, 70 AD2d 975 [individual Assembly Member had legal capacity and standing to compel heads of executive departments to make their respective, statutorily required annual reports to the Legislature]; Winner v Cuomo, 176 AD2d 60 [three Assembly Members allowed to seek declaratory relief against the Governor for failure to meet constitutional and statutory deadline for submitting budget bills to Legislature]). The majority fails to cite any New York authority holding that a legislator lacks capacity to sue to protect the legislative function from alleged encroachment by the Executive Branch.
As for standing, the majority would have us find that Matter of Posner v Rockefeller (26 NY2d 970) and Raines v Byrd (521 *68US 811) are controlling here, and that the Speaker does not have a sufficient interest at stake to render this matter justiciable. This view ignores the trend of New York law since Posner and ignores the Supreme Court’s express refusal in Raines to overrule Coleman v Miller (supra), a case which is similar to the matter before us.
Since Posner, New York courts have taken a more liberal view toward standing beginning with Boryszewski v Brydges (37 NY2d 361), which recognized taxpayer standing to challenge legislative enactments on constitutional grounds, Matter of Morgenthau v Cooke (56 NY2d 24, 30), which found that petitioner New York County District Attorney had standing, in his official capacity, to challenge the manner of designating Justices to serve on New York County Supreme Court, and including Matter of Sullivan v Siebert (supra) and Winner v Cuomo (supra).
The Raines Court declined to overrule Coleman (supra), instead finding that it stands “for the proposition that legislators whose votes would have been sufficient to defeat (or enact) a specific legislative Act have standing to sue if that legislative action goes into effect (or does not go into effect), on the ground that their votes have been completely nullified” (Raines v Byrd, supra, at 823). Here, the Speaker seeks to vindicate the Legislature’s enactment of provisions alleged to have been nullified by the Governor’s improper use of his line-item veto power.
The contention that Coleman, if applicable here, would require that all of the legislators who voted for the bills, not just the Speaker, be parties to this action is inconsistent with the Sullivan and Winner cases, and also with the view expressed in Chenoweth v Clinton (181 F3d 112, 116-117, cert denied 529 US 1012). The Chenoweth court notes in dictum that its pre-Raines decision in Kennedy v Sampson (511 F2d 430) is supported by the Raines Court’s reading of Coleman. In Kennedy, the court permitted a single member of Congress to challenge the President’s pocket veto of legislation approved by both houses of Congress, since the veto could be viewed as a complete nullification of his vote (Chenoweth v Clinton, supra, at 116-117).
Wallach and Saxe, JJ., concur with Buckley, J.; Rosenberger, J. P., and Williams, J., dissent in a separate opinion by Williams, J.
*69Order, Supreme Court, New York County, entered January 7, 1999, reversed, on the law, without costs, the motion to dismiss the complaint granted and the action dismissed.